600 So. 2d 548 (1992)
Reginald P. WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 91-00999.
District Court of Appeal of Florida, Second District.
June 17, 1992.
James Marion Moorman, Public Defender, and Julius Aulisio, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Anne Y. Swing, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and therefore, the judgments and sentences are affirmed. However, at the sentencing, the trial court stated in open court that in case number 90-03853, the sentence in count II was to run concurrently with the sentence in count I. The written judgments and sentences, however, indicated incorrectly the sentences for these two charges were to run consecutively.
Since a court's written order of judgment and sentence must not vary from its oral pronouncement, Canale v. State, 543 So. 2d 806 (Fla. 2d DCA 1989), the judgments and sentences in case number 90-03853 must be corrected to indicate that the sentence in count II is to run concurrently with the sentence in count I.
Accordingly, the cause is remanded to the trial court to allow correction of the apparent clerical error discussed above.
The judgments and sentences are affirmed in all other respects.
SCHOONOVER, C.J., and DANAHY and PATTERSON, JJ., concur.